MEMORANDUM OPINION

                   No. 04-09-00243-CR, 04-09-00244-CR, and 04-09-00245-CR

                                     Northington BUTLER,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee


                    From the 186th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2007-CR-10542
                          Honorable Raymond Angelini, Judge Presiding

PER CURIAM

Sitting:         Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice
                 Marialyn Barnard, Justice

Delivered and Filed: May 27, 2009

DISMISSED

           Appellant has filed a motion to dismiss each of the above numbered appeals by

withdrawing his notices of appeal. The motion is granted and these appeals are dismissed. See

TEX. R. APP. P. 42.2(a).

                                                 PER CURIAM

DO NOT PUBLISH